Filed 8/24/20 Marriage of Tsatryan CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re the Marriage of ARTHUR                               B293433
and POLINA TSATRYAN.
                                                           (Los Angeles County
                                                           Super. Ct. No. BD512645)

ARTHUR TSATRYAN,

         Appellant,

         v.

POLINA TSATRYAN et al.,

         Respondents.


      APPEAL from orders of the Superior Court of Los Angeles
County, Stephen M. Lowry, Commissioner, and Gregory J.
Weingart, Judge. Affirmed in part, dismissed in part.
      Arthur Tsatryan, in pro. per., for Appellant.
      Xavier Becerra, Attorney General, Cheryl L. Feiner,
Assistant Attorney General, Linda M. Gonzalez and Ricardo
Enriquez, Deputy Attorneys General, for Respondent Los Angeles
County Child Support Services Department.
     No appearance for Respondent Polina Tsatryan.

                     _____________________


                       INTRODUCTION

      This is the 11th appeal by Arthur Tsatryan1 in this marital
dissolution action. On May 21, 2015 the family court entered a
judgment of dissolution of Arthur and Polina’s marriage. Among
the issues resolved by the judgment were custody, visitation, and
support of their son Alexander. We affirmed the judgment. (In re
Marriage of Tsatryan (Feb. 13, 2018, B265467) [nonpub. opn.].)
      Arthur now appeals from a September 7, 2018
postjudgment order denying a motion filed by the Los Angeles
County Child Support Services Department (Department) to
modify Arthur’s child support obligation (modification motion).
Arthur contends he was entitled to a reduction of his support
obligation because Polina’s income is greater than the amount
used to calculate prior support orders, and Arthur now has no
income and is disabled. Arthur also contends he was denied a
fair hearing because the family court denied the modification
motion without ordering Polina to produce her tax returns and
allowing Arthur to file a supplemental brief. We affirm the
September 7, 2018 order.


1    As with our previous opinions in this matter, we refer to
Arthur and Polina Tsatryan by their first names for the sake of
convenience and clarity, intending no disrespect.




                                2
      Arthur has also appealed from a September 5, 2018 family
court order denying Arthur’s request for a change in child
custody, visitation, child support, and for other relief, but he
subsequently abandoned his challenge to this order. We dismiss
Arthur’s appeal as to the September 5, 2018 order.

      FACTUAL AND PROCEDURAL BACKGROUND2

A.     The Petition for Dissolution and Judgment
       Arthur and Polina were married on August 5, 1987. They
separated on August 3, 2009, and Arthur filed a petition for
dissolution of marriage on September 23, 2009. At the time
Arthur filed the petition for dissolution, Alexander was a minor.3
(In re Marriage of Tsatryan, supra, B265467.)
       After a three-day trial on custody issues and a two-day trial
on property division and child support, on May 21, 2015 the
family court4 entered a judgment of dissolution (judgment)
awarding Polina sole legal and physical custody of Alexander
with Arthur to have visitation on the first and third weekends of
each month and the parties to divide holidays and school breaks.


2      In our discussion of the factual and procedural background
of the case, we focus on the proceedings relevant to this appeal.
We discuss the earlier proceedings leading up to the judgment of
dissolution in In re Marriage of Tsatryan (Nov. 9, 2016, B262680)
(nonpub. opn.).
3    Alexander was born on January 19, 2001 and turned 18 on
January 19, 2019.
4     Judge Mark A. Juhas presided over the custody trial and
signed the dissolution judgment.




                                 3
The court ordered Arthur to pay $507 per month in child support
based on a Dissomaster5 guideline and the court’s findings Polina
had an annual income of $75,000 and Arthur had a monthly
income of $4,500 ($54,000 annually). Arthur appealed the
judgment, and we affirmed. (In re Marriage of Tsatryan, supra,
B265467.)

B.     Postdissolution Child Support Orders
       On December 19, 2016 Arthur filed a request to modify
child custody, visitation, and child support.6 At the February 7,
2017 hearing,7 Arthur argued his child support obligation should
be reduced because Polina’s annual income had increased from
$75,000 to $130,000, but he did not provide evidentiary support
for this assertion, and Polina’s income and expense declaration
filed on January 9, 2017 stated her average monthly gross pay
was $6,200 ($74,400 annually). On March 15, 2017 the family




5      California’s statewide uniform guideline for child support
utilizes a formula that accounts for each parent’s net income and
timeshare with the child. (Fam. Code, § 4055.) Dissomaster is a
computer software program widely used by courts and the family
law bar in setting child and spousal support pursuant to the
statewide uniform guideline and local rules. (See In re Marriage
of Olson (1993) 14 Cal.App.4th 1, 5, fn. 3.)
6     Our discussion of Arthur’s December 19, 2016 request to
modify custody, visitation and support is taken from our earlier
opinion in In re Marriage of Tsatryan (Jan. 14, 2019, B281633)
(nonpub. opn.).
7     Judge Shelley Kaufman.




                                4
court issued a written ruling denying Arthur’s request to modify
the custody and child support orders.8
       On March 16, 2017 Arthur filed another request to modify
child support asserting that in setting child support under the
judgment, the family court erroneously calculated Arthur’s
income at an amount above his actual income and Polina’s
income at an amount lower than her actual income. Arthur
asserted Polina earned about $130,000 per year, and he filed
printouts from the Internet Web site Transparent California
stating that in 2015 Polina, who was employed by the County of
Los Angeles as a software application developer, had “regular
pay” of $84,370.09, “total pay” of $89,054.28, and “total pay and
benefits” of $122,759.25. The Department’s responsive
declaration requested that “all orders to remain in full force and
effect, or increase, if appropriate, pursuant to state guidelines.”
The Department argued Arthur did not submit his tax returns
with his request; Arthur failed to demonstrate any changed
circumstances; and the request improperly sought to modify the
judgment retroactively. Arthur filed a declaration in response
attaching income tax returns from 2007 through 2016 and noting
his annual income had not exceeded $15,000 during that period.9
He also stated the divorce proceedings had adversely impacted
his health. He submitted medical records showing he was
diagnosed in October 2014 with generalized anxiety disorder and

8      Arthur appealed from the denial of his request to modify
child custody, and we affirmed. (In re Marriage of Tsatryan,
supra, B281633.) Arthur did not appeal the trial court’s denial of
his request to modify child support. (Ibid.)
9     Arthur’s federal income tax returns showed an adjusted
gross income of $10,721 in 2015 and $13,925 in 2016.




                                 5
major depression, recurrent, and placed off work from October 22
to November 12, 2014. On March 29, 2017 Arthur visited his
physician to review his diagnosis for depression and anxiety.
      On May 24, 2017 Polina filed an income and expense
declaration reporting $7,800 in monthly income and estimating
Arthur’s gross monthly income at $4,500.
      After a hearing, the family court10 on June 20, 2017 entered
an order increasing Arthur’s child support obligation from $507
to $636 per month. The court found Arthur’s income of $4,500
per month had not changed and Polina’s income had increased,
but Arthur’s custodial timeshare had decreased to 1 percent. The
court calculated guideline support based on Polina’s monthly
income of $9,908 ($118,896 annually), Arthur’s monthly income of
$4,500, and Arthur’s 1 percent timeshare with Alexander.
      On January 18, 2018 the Department filed a motion to
modify child support requesting Arthur’s child support obligation
“be modified to [z]ero” because Arthur had received a “needs-
based cash grant.” No party appeared at the hearing noticed for
March 9, 2018, and the family court took the motion off calendar.

C.    May 2018 Motion To Modify Child Support
      On May 31, 2018 the Department filed another motion to
modify child support. Unlike the prior motion to reduce child
support to zero, the notice of motion did not request a specific
support amount, instead stating “the amount the court will order
will be based upon information presented at the hearing.” The
Department’s supporting declaration stated, “There has been a
change in the person paying support’s and/or person receiving


10    Commissioner Armando Duron.




                                6
support’s earnings or other income.” The Department attached
Polina’s income and expense declaration dated March 30, 2018, in
which Polina stated her average monthly income was $7,400 and
her income in the prior month was $7,980. Polina estimated
Arthur’s gross monthly income was $4,500. The Department also
served Arthur with a notice to produce pay stubs for the last
12 months, the last two years of federal and state income tax
returns, an income and expense declaration, and “documentation
of any hardship or other deductions being requested by [Arthur].”
      On June 19, 2018 Arthur filed a motion to continue the
hearing because Arthur had plans to visit his family in Russia for
several weeks. Arthur stated in his declaration that his brother
had purchased the airline ticket for him because Arthur suffered
from generalized anxiety disorder and major depressive disorder
“d[u]e to [the] ordeal he is going through in the divorce with
Polina . . . , child alienation and not be[ing] able to see his child
for more than 3 years.” Arthur added that his trips to Russia
helped him “[t]o get away from [the] hostile environment [and]
help me to cope with the stress and depression.”11 Arthur
attached medical records showing he visited his physician on
May 10 and June 13, 2018 concerning his prior diagnosis of
generalized anxiety disorder and recurrent major depressive
disorder. The family court granted Arthur’s motion and


11     Arthur’s brother Karen Tsatouryan also submitted a
declaration stating, “I and our family strongly believe that
Arthur . . . needs a brake [sic] in order not to let the pressure of
the stress and the divorce procedure to kill him. . . . I bought a
ticket for him with his promise to refund me at a first
opportunity to do so.”




                                  7
continued the hearing on the modification motion until
August 23, 2018. On July 2, 2018 Arthur filed an income and
expense declaration stating he had monthly income of zero.12
Arthur did not produce pay stubs, recent tax returns, or
documentation describing his medical condition or asserted
disability.

D.     August 23, 2018 Hearing on Motion To Modify Child
       Support and Order
       Arthur, Polina, and the Department appeared at the
August 23, 2018 hearing before Commissioner Lowry. Arthur
and Polina were self-represented. At the outset, staff counsel for
the Department advised the family court Arthur “is [a] recipient
of general relief since November of 2017, and [Polina] is opposed
to a zero child support order as she feels he should be working
and contributing for the welfare of the child.”




12     On July 2, 2018 Arthur filed a request to modify child
custody, visitation, child support, and for other relief in the
family court, seeking sole legal and physical custody of Alexander
on the asserted grounds Polina had prevented Alexander from
visiting Arthur and Alexander’s academic performance and
involvement in extracurricular activities had suffered under
Polina’s care. Judge Gregory J. Weingart denied Arthur’s
request after a hearing on September 5, 2018. Arthur filed a
notice of appeal from the ruling, but in his opening brief he
conceded, “Arthur will not argue the issue of the custody . . .
order of [the] Superior Court of September 5, 2018, since
[Alexander] reached age of 18 on January 19, 2019.” We dismiss
Arthur’s appeal as to the family court’s September 5, 2018 order.




                                8
       When the court inquired whether Arthur’s income had
changed since the 2017 finding his monthly income was $4,500,
Arthur responded the family court erred during trial because it
did not consider his income tax returns and instead based its
finding on mortgage payments Arthur made on two homes.
Arthur testified he “was borrowing money from [his] friends and
family” to pay the mortgages so as “not to [lose the] investment.”
He was “now not making money at all” because he “lost [his]
business and cannot work.” Prior to his separation from Polina,
Arthur owned a construction business, but his health
deteriorated, he was unable to continue working, and his
contractor’s license lapsed due to nonpayment. Arthur was last
employed as a caretaker for his mother through an in-home
support services (IHSS) program, but he stopped working in
March 2017 because his mother, who is also disabled, could no
longer get into his vehicle and therefore hired someone else.
       Arthur testified he drove a 1998 Econoline van, which he
filled up with gas two times a month. When asked by the
Department’s attorney how he paid for gas, Arthur responded, “I
am getting that money from my relative[s], my mother, my sister,
and I have [a] credit card of my mother which I use.” Arthur
added, “[M]y sister help[s] me, my brother help[s] me, all my
family support[s] me.” When the Department’s attorney asked
Arthur how much his brother had given him in the prior month,
Arthur responded, “roughly probably around maybe $800,
something like that.” Arthur lived with his sister to whom he
paid $200 per month in rent with funds he received from general
relief. Arthur’s family members also paid for Arthur to make
about two trips each year to Russia. His most recent trip lasted
20 days. With respect to Polina’s income, Arthur testified he




                                9
learned in 2016 that Polina was a county employee, and “she was
making [$]120,000 per [the Transparent California] website.”
Arthur added, “since [the] beginning of my dissolution process, I
have not seen [Polina’s] tax return.”
       Polina testified she earned $90,000 per year as a county
employee, received health insurance from the county, and paid
union dues. Polina stated Arthur did not visit with Alexander
and had seen Alexander only once since 2015, despite a visitation
order providing Arthur with weekend visitation. Polina believed
Arthur was still working in construction based on the fact his
company, Art’s Flooring Incorporated, was still registered and
Arthur’s nephew recently worked with Arthur. But Polina
admitted she did not personally know what work Arthur had
been doing since 2015. Polina expressed skepticism as to
Arthur’s claimed disability: “He says that he doesn’t have money
to work. Whatever happened? I see he has legs. He has arms.
He has head. He goes to court every week, family court and civil
court. . . . I don’t know how he is driving there. . . .” Polina
testified Arthur’s “family buys him ticket[s] to go to Russia for
two months four times a year. His family feed[s] him, whatever,
give[s] money for everything. He goes to court, harass[es] people
over there, and now he is complaining that he cannot work.”
Polina opined Arthur “doesn’t want to work because he has [a]
perfect life.”
       At the conclusion of the testimony, the Department’s
attorney stated, “this is [the Department’s] motion to modify.
Perhaps the court would just deny it or take it off calendar.” The
family court indicated, “I think that is best,” but it allowed
Arthur to provide additional testimony. With respect to his
alleged disability, Arthur testified, “My doctor made [a]




                                10
statement and I share[d] [it] with [the] attorney, I cannot work.”
The court inquired as to the nature of his disability, to which
Arthur responded, “You have to ask my doctor. My family sent
me to Russia because here I am very depressed and mourning my
son which I cannot see, and this son was raised by me. . . .” The
court pressed Arthur for more information about his disability, to
which Arthur responded, “I can show you the paper from my
doctor. . . . They say disability. I don’t know why. You have to
ask [my] doctor. I am not an expert in medical [matters].”
Arthur stated he suffered from depression and was “depressed
because of your procedure.” The court stated, “Well, that makes
you like everybody else in the United States. Everybody in the
United States is depressed.” Arthur responded, “But not
everyone get[s] disability.” When the court inquired if Arthur
was receiving disability payments, Arthur initially responded yes
but then clarified, “I am not getting money for disability. I am on
disability. That is what I stated, and I show the paper to the
attorney.”
       At the conclusion of the hearing, the family court denied
the motion to modify child support, stating “[t]he child support
order will remain in place.”13 On September 7, 2018, the court
filed an order after hearing summarily denying the motion
without stating any findings. Arthur did not request and the
court did not issue a statement of decision. Arthur timely
appealed.


13    On August 30, 2018 Arthur filed a notice of objection,
requesting a de novo hearing. In his memorandum and
declaration, Arthur objected to Polina’s failure to provide tax
returns in connection with the court’s 2015 support order, and he




                                11
                          DISCUSSION
A.     Standard of Review
       We review a family court’s order granting or denying child
support for an abuse of discretion. (In re Marriage of Macilwaine
(2018) 26 Cal.App.5th 514, 527 (Macilwaine); In re Marriage of
Schlafly (2007) 149 Cal.App.4th 747, 753.) “Under this standard,
we consider only ‘whether the court’s factual determinations are
supported by substantial evidence and whether the court acted
reasonably in exercising its discretion.’ [Citation.] ‘We do not
substitute our judgment for that of the trial court, but confine
ourselves to determining whether any judge could have
reasonably made the challenged order.’” (Macilwaine, at p. 527;
accord, In re Marriage of Wittgrove (2004) 120 Cal.App.4th 1317,
1327; In re Marriage of Drake (1997) 53 Cal.App.4th 1139, 1151.)
“On review for substantial evidence, we examine the evidence in
the light most favorable to the prevailing party and give that
party the benefit of every reasonable inference. [Citation.] We


filed numerous exhibits purporting to show the family court erred
in calculating Polina’s and Arthur’s income in 2015. Arthur also
challenged the family court’s denial of two motions filed in 2016
to vacate the judgment based on Polina’s failure to provide her
tax returns. However, Arthur previously appealed the denial of
the motions, and we affirmed. (In re Marriage of Tsatryan
(Feb. 11, 2019, B269812) [nonpub. opn.].) Arthur also objected to
the family court’s August 23 ruling on the ground the court
refused to consider “a document that [Arthur] is on disability due
to depression and stress,” instead simply stating “‘half of America
is under depression.’” Arthur claimed the court was biased
against him because he had alleged his former attorney was
romantically involved with Polina’s former attorney. The record
does not reflect the disposition of Arthur’s notice of objection.




                                12
accept all evidence favorable to the prevailing party as true and
discard contrary evidence.” (Drake, at p. 1151; accord, In re
Marriage of Rothrock (2008) 159 Cal.App.4th 223, 230.)
      However, a different standard applies where, as here, the
appellant had the burden of proof in the trial court. “‘In the case
where the trier of fact has expressly or implicitly concluded that
the party with the burden of proof did not carry the burden and
that party appeals, it is misleading to characterize the failure-of-
proof issue as whether substantial evidence supports the
judgment.’ [Citation.] ‘[W]here the issue on appeal turns on a
failure of proof at trial, the question for a reviewing court
becomes whether the evidence compels a finding in favor of the
appellant as a matter of law.’” (Juen v. Alain Pinel Realtors, Inc.
(2019) 32 Cal.App.5th 972, 978-979 (Juen); accord, Dreyer’s
Grand Ice Cream, Inc. v. County of Kern (2013) 218 Cal.App.4th
828, 838; In re I.W. (2009) 180 Cal.App.4th 1517, 1528,
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7.) “‘Specifically, the question becomes
whether the appellant’s evidence was (1) “uncontradicted and
unimpeached” and (2) “of such a character and weight as to leave
no room for a judicial determination that it was insufficient to
support a finding.”’” (Juen, at p. 979; accord, Glovis America, Inc.
v. County of Ventura (2018) 28 Cal.App.5th 62, 71; Dreyer’s
Grand Ice Cream, Inc., at p. 838.) “‘[W]here . . . the judgment is
against the party who has the burden of proof, it is almost
impossible for him to prevail on appeal by arguing the evidence
compels a judgment in his favor.’” (Atkins v. City of Los Angeles
(2017) 8 Cal.App.5th 696, 734; accord, Bookout v. State of
California ex rel. Dept. of Transportation (2010) 186 Cal.App.4th
1478, 1486.) “That is because unless the trial court makes




                                13
specific findings of fact in favor of the losing [party], we presume
the trial court found the [losing party’s] evidence lacks sufficient
weight and credibility to carry the burden of proof. [Citations.]
We have no power on appeal to judge the credibility of witnesses
or to reweigh the evidence.” (Bookout, at p. 1486.)
       In reviewing a support order, we are also “‘mindful that
“determination of a child support obligation is a highly regulated
area of the law, and the only discretion a trial court possesses is
the discretion provided by statute or rule.”’” (In re Marriage of
Williamson (2014) 226 Cal.App.4th 1303, 1312; see Macilwaine,
supra, 26 Cal.App.5th at p. 527 [“‘[T]he trial court’s discretion is
not so broad that it “may ignore or contravene the purposes of the
law regarding . . . child support.”’”].) Accordingly, “[t]o decide
whether the trial court followed established legal principles and
correctly interpreted the child support statutes, we apply the
independent standard of review.” (In re Marriage of Alter (2009)
171 Cal.App.4th 718, 731.)

B.     Changed Circumstances Rule
       “As a general rule, courts will not modify child or spousal
support unless there has been a material change of circumstances
following the previous determination.” (In re Marriage of Usher
(2016) 6 Cal.App.5th 347, 357 (Usher); accord, In re Marriage of
Cryer (2011) 198 Cal.App.4th 1039, 1048.) “‘“[T]he reason for the
change of circumstances rule is to preclude relitigation of the
same facts” and to bring finality to determinations concerning
financial support.’” (Usher, at p. 357; accord, In re Marriage of
Rosenfeld & Gross (2014) 225 Cal.App.4th 478, 490 [“‘Without a
changed circumstances rule, “‘dissolution cases would have no
finality and unhappy former spouses could bring repeated actions




                                14
for modification with no burden of showing a justification to
change the order.’”’”].)
      The party seeking modification of a child support order
bears the burden of showing changed circumstances sufficiently
material to support the modification. (Usher, supra,
6 Cal.App.5th at pp. 357-358; In re Marriage of Cryer, supra,
198 Cal.App.4th at p. 1048.) “‘The ultimate determination of
whether the individual facts of the case warrant modification of
support is within the discretion of the trial court.’” (Usher, at
p. 358; accord, In re Marriage of Dietz (2009) 176 Cal.App.4th
387, 398.)
      “‘There are no rigid guidelines for evaluating whether
circumstances have sufficiently changed to warrant a child
support modification.’” (Usher, supra, 6 Cal.App.5th at p. 358.)
“Each case stands or falls on its own facts, but the overriding
issue is whether a change has affected either party’s financial
status.” (In re Marriage of Laudeman (2001) 92 Cal.App.4th
1009, 1015; see In re Marriage of Leonard (2004) 119 Cal.App.4th
546, 556 [“‘So long as the statewide statutory formula support
requirements are met (Fam. [Code,] § 4050 et seq.), the
determination is made on a case-by-case basis and may properly
rest on fluctuations in need or ability to pay.’”];14 In re Marriage


14   All further undesignated statutory references are to the
Family Code.
     Child support payments in California are determined by
mandatory statutory guidelines set forth in section 4050 et seq.
“The mandatory formula for calculating child support takes into
account both parents’ ‘net monthly disposable income’ [citation],
which is determined based upon the parents’ ‘annual gross




                                15
of McCann (1996) 41 Cal.App.4th 978, 982 [“Change of
circumstances means a reduction or increase in the supporting
spouse’s ability to pay and/or an increase or decrease in the
supported spouse’s needs.”].)
       “When modifying a support order, the trial court must
provide a statement of decision explaining its ruling if requested
by either parent.” (In re Marriage of McHugh (2014)
231 Cal.App.4th 1238, 1248; see § 3654 [“At the request of either
party, an order modifying, terminating, or setting aside a support
order shall include a statement of decision.”].) “Under the
doctrine of ‘implied findings,’ when parties waive a statement of
decision expressly or by not requesting one in a timely manner,
appellate courts reviewing the appealed judgment must presume
the trial court made all factual findings necessary to support the
judgment for which there is substantial evidence.” (In re
Marriage of Condon (1998) 62 Cal.App.4th 533, 549, fn. 11;
accord, In re Marriage of McHugh, at p. 1248.)

C.     The Trial Court Did Not Abuse Its Discretion in Denying
       the Request To Modify Child Support
       Arthur contends the trial court should have reduced his
child support obligation because Polina’s income exceeded her
claimed annual income of $90,000 and there was no basis for the
court’s finding Arthur had yearly income of $54,000 ($4,500
monthly). Arthur failed to meet his burden to present evidence
showing either his or Polina’s income had changed from the
previous support order. (Usher, supra, 6 Cal.App.5th at p. 357.)


income’ [citation].” (In re Marriage of Alter, supra,
171 Cal.App.4th at p. 731.)




                                 16
      1.     Arthur failed to present evidence Polina’s income had
             increased
       The trial court’s June 20, 2017 child support order found
Polina had a monthly gross income of $9,908 ($118,896 annually)
based on her earnings of $39,089 in the first four months of 2017.
Arthur presented no evidence of Polina’s income in connection
with the modification motion, let alone evidence showing Polina’s
income materially exceeded $118,896. To the contrary, all the
evidence before the family court showed Polina’s income had
decreased, not increased. The Department submitted Polina’s
March 30, 2018 income and expense declaration stating her
average monthly income was $7,400 ($89,280 annually), and
Polina testified her annual income was $90,000.
       Arthur asserts in his opening brief that Polina’s “total pay
in 2017 was $99,269 plus total benefits of $34,049 which makes
total pay and benefits $133,318” based on figures published on
the Web site Transparent California. But Arthur did not present
this information to the family court in connection with the
modification motion.15 Arthur testified at the hearing that
through “[t]his website, California Transparency [sic], I found out
how much she is making money, and she was making money
more than the judge calculated, $75,000. She was making
$120,000 per [the] website.” Even if the family court credited this
testimony (without any documentation), it does not reflect a


15     Arthur filed a printout of the Transparent California Web
site listing Polina’s 2017 income in connection with another
postjudgment proceeding in the family court. He did not submit
the document or refer to it in connection with the modification
motion.




                                17
material increase in Polina’s earnings above the $118,896 the
family court used to calculate the June 20, 2017 child support
order.16

      2.     Arthur failed to present evidence of a material
             decrease in his income
       Arthur contends there was no basis for the trial court’s
finding he had a monthly income of $4,500, pointing out the
annual income reported on his tax returns for the years 2009
through 2016 never exceeded $15,000. However, this is the same
argument Arthur made in his March 16, 2017 request to modify
child support. In its June 20, 2017 order increasing Arthur’s
child support obligation, the family court found no material
change of circumstance in Arthur’s monthly income from the
$4,500 income amount the court calculated in the 2015 judgment.
Absent evidence of changed circumstances after June 2017,
Arthur’s continuing reliance on his earlier tax returns is
“‘“‘nothing more than an impermissible collateral attack on a
prior final order.’”’” (In re Marriage of Rosenfeld & Gross, supra,
225 Cal.App.4th at p. 490.)




16     The family court’s June 20, 2017 order was also based on
Arthur’s 1 percent custodial timeshare with Alexander. Arthur
does not dispute Polina’s testimony at the 2018 hearing that
Arthur had no visitation with Alexander. Further, to the extent
Arthur’s argument relies on $34,049 in unspecified benefits
Polina received in 2017, Polina testified her employer provided
health insurance benefits and she paid union dues, both of which
must be deducted from a parent’s gross income for the purposes
of calculating child support. (§ 4059, subds. (c) & (d).)




                                18
       In his income and expense declaration submitted in
connection with the modification motion, Arthur listed his
monthly income as zero, but he did not submit any tax returns or
other evidence showing his income had decreased since June
2017, despite the Department’s notice to produce his tax returns
or other documentation of a reduction in his income. At the
August 23, 2018 hearing, Arthur testified, “I didn’t file an income
tax return because I didn’t make money,” and that “if [income] is
less than some amount then you don’t have to.” But as the trial
court observed, whether or not Arthur was legally required to file
a tax return, he had the burden to present evidence showing his
income or loss of income.
       Arthur did not present any evidence other than his very
general testimony. He testified he lost his construction business
and was unable to work because he suffered from a disability,17
but when the trial court examined Arthur about the disability
and how it prevented him from working, Arthur provided only
vague answers. Arthur testified he suffered from depression, but
when the court inquired as to the nature of his disability, Arthur
responded, “You have to ask [the] doctor.” Arthur claimed he had
a “paper from [his] doctor” that he showed to the Department, but
he never submitted documentation showing his current disability
or inability to work. Arthur submitted a medical record showing
he was diagnosed in October 2014 with generalized anxiety
disorder and recurrent major depression and placed off work from
October 22 to November 12, 2014. Arthur submitted another
record showing he visited his doctor for the same conditions in

17    Arthur asserts in his reply brief he was not claiming a
disability, but at the hearing he testified at length that he had no
income because his disability prevented him from working.




                                 19
March 2017, but he presented no evidence he was placed off work
due to his disability for any time period other than in 2014. The
medical records Arthur submitted to support his ex parte
application to continue the hearing showed only that Arthur
consulted with his doctor on May 10 and June 13, 2018 about
generalized anxiety disorder and recurrent major depressive
disorder, but likewise did not refer to a disability or Arthur’s
inability to work. Polina doubted Arthur had a disability,
testifying she believed he continued to work in his flooring
business with his nephew, and the company was still registered.18
       Moreover, Arthur admitted at the hearing his sister,
brother, and “all [his] family support[s]” him. Arthur testified
that the prior month his brother gave him “around maybe $800,”
and Arthur used his mother’s credit card to pay for gas. Arthur’s
family also paid for two or more trips each year to Russia, where
other family members cared for him. Polina testified Arthur’s
family “buys him ticket[s] to go to Russia for two months four
times a year. His family feed[s] him, whatever, give money for
everything.” The court had discretion to consider recurring gifts
of money from Arthur’s family as income for the purpose of
calculating child support. (In re Marriage of Alter, supra,
171 Cal.App.4th at p. 722 [family court did not abuse its
discretion in considering regular support spouse received from his
mother as income for purposes of calculating child support];


18    Arthur also testified he was previously employed as an
IHSS caretaker for his mother until March 2017 when she could
no longer get into his van. But there is no evidence what, if any,
income Arthur received when he was providing caretaking
services. The only income indicated on his 2016 tax return was
business income from his flooring company.




                                20
cf. In re Marriage of Williamson, supra, 226 Cal.App.4th at
p. 1315 [family court did not abuse its discretion in declining to
consider as income prior cash advances from spouse’s family
where payments had ceased]; see § 4058, subd. (a) [“annual gross
income” is defined as “income from whatever source derived”].)
       On this record, as the party seeking a reduction in child
support, Arthur failed to present “uncontradicted and
unimpeached” evidence of changed circumstances from the
June 20, 2017 support order that compels a finding in his favor as
a matter of law. (Juen, supra, 32 Cal.App.5th at pp. 978-979;
accord, Dreyer’s Grand Ice Cream, Inc. v. County of Kern, supra,
218 Cal.App.4th at p. 838.)

D.     The Trial Court Did Not Deny Arthur a Fair Hearing
       Arthur also contends the trial court denied him a fair
hearing on the modification motion because (1) the court denied
the motion without having copies of Polina’s tax returns and
(2) Arthur did not have an opportunity to file a supplemental
brief. Both contentions lack merit.

      1.       Arthur did not seek to discover Polina’s tax returns
               prior to the hearing on the modification motion
      Arthur contends he was denied a fair hearing because
Polina failed to provide her tax returns in connection with the
modification motion. He was not. Section 3552 provides in
relevant part, “(a) In a proceeding involving child, family, or
spousal support, no party to the proceeding may refuse to submit
copies of the party’s state and federal income tax returns to the
court . . . . [¶] (b) The tax returns may be examined by the other
party and are discoverable by the other party.” Section 3665,




                                21
subdivision (a), provides, “A copy of the prior year’s federal and
state personal income tax returns shall be attached to the income
and expense declaration of each party.”
      Arthur’s contention fails because he did not seek to discover
Polina’s tax returns, and absent a request, Polina had no duty to
produce them. In connection with its modification motion, the
Department served Arthur with a notice to produce his tax
returns and pay stubs and to file an income and expense
declaration. But it did not serve a notice to produce to Polina.
Nor did Polina file a responsive declaration to the Department’s
modification motion, which would have triggered a duty for her to
submit an income and expense declaration and produce her tax
returns under section 3665, subdivision (a). (See Cal. Rules of
Court, rule 5.92(g)(3) [responsive declaration must include
completed income and expense declaration].)
      We recognize the Department included in its moving
papers Polina’s March 30, 2018 income and expense declaration,
and the declaration did not include Polina’s tax returns. But if
Arthur wanted Polina’s tax returns, he could have requested she
produce them under section 3552, subdivision (b), or other
provisions of the Family Code. (See § 3664, subd. (a) [party
ordered to pay support is entitled without leave of court to serve
a request for production on the other party to produce an income
and expense declaration]; § 3666 [discovery procedure may be
enforced under procedures applicable to civil subpoenas and
discovery under the Civil Discovery Act (Code Civ. Proc.,
§ 2016.010 et seq.)].) It was not until midway through the
August 23, 2018 hearing that Arthur first advised the court, “I
would like to see her tax return also.” Even then, Arthur did not
make an express demand Polina produce her tax returns, nor did




                                22
he seek continuance of the hearing so he could obtain the records.
Arthur cites no authority for the proposition a family court
cannot hear a motion to modify child support without tax returns
from the supported spouse. (People v. Bryant, Smith and Wheeler
(2014) 60 Cal.4th 335, 363 [“If a party’s briefs do not provide legal
argument and citation to authority on each point raised, ‘“the
court may treat it as waived, and pass it without
consideration.”’”]; In re Marriage of Davila & Mejia (2018)
29 Cal.App.5th 220, 227 [“‘Issues not supported by citation to
legal authority are subject to forfeiture.’”].)

      2.     Arthur forfeited his claim he was entitled to file a
             supplemental brief
       Arthur contends the Department’s request in the middle of
the August 23, 2018 hearing that the family court deny the
Department’s own motion or take the motion off calendar
surprised Arthur and deprived him of an opportunity to present
his argument to the court in a supplemental brief. However,
Arthur never requested leave to file a supplemental brief or
asked for a continuance of the hearing to do so. He has therefore
forfeited any challenge to the court’s failure to allow
supplemental briefing. (Li v. Yan (2016) 247 Cal.App.4th 56, 65
[“‘“An appellate court will not consider procedural defects or
erroneous rulings where an objection could have been, but was
not, raised in the court below.”’”]; Haah v. Kim (2009)
175 Cal.App.4th 45, 55 [same]; but see In re P.A. (2007)
155 Cal.App.4th 1197, 1210 [“[A]n appellate court may review an
error despite a party’s failure to raise it below if due process
rights are involved.”].)




                                 23
       Even if Arthur had not forfeited this argument, he has not
shown he was denied a fair hearing. The modification motion did
not request a specific support order, instead stating the
“Department reserves the right to demonstrate additional
changes in circumstances according to proof. . . .” Further, there
is no requirement a court sua sponte order additional briefing if
new issues are raised during a hearing. Arthur’s reliance on
Government Code section 68081, applicable only to appellate
proceedings, is misplaced.19 Arthur could have filed a responsive
declaration prior to the hearing, but he elected not to do so.
Further, Arthur testified at the hearing, and after the
Department requested the motion be denied, the court allowed
Arthur to provide additional testimony. Finally, Arthur has not
on appeal identified any evidence or arguments he would have
presented relating to changed circumstances since the 2017
support order, instead focusing on why the support calculations
in the 2015 judgment and 2017 order were in error.




19     Government Code section 68081 provides, “Before the
Supreme Court, a court of appeal, or the appellate division of a
superior court renders a decision in a proceeding other than a
summary denial of a petition for an extraordinary writ, based
upon an issue which was not proposed or briefed by any party to
the proceeding, the court shall afford the parties an opportunity
to present their views on the matter through supplemental
briefing. If the court fails to afford that opportunity, a rehearing
shall be ordered upon timely petition of any party.”




                                 24
                           DISPOSITION

      The September 7, 2018 order denying a child support
modification is affirmed. Arthur’s appeal of the September 5,
2018 family court order is dismissed. The parties are to bear
their own costs on appeal.




                                     FEUER, J.
We concur:




             PERLUSS, P. J.




             DILLON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                25